DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 5,587,822).
Regarding claim 1, Lee teaches a mask structure, comprising: 
a transparent substrate (Fig. 8, 21); 
a patterned metal layer or light blocking layer (Fig. 10, 23; Col. 5, lines 39-43), disposed on the transparent substrate and exposing a portion of the transparent substrate; and 
a plurality of microlens structures (32), disposed on the transparent substrate (21) exposed by a portion of the patterned metal layer (23) and being in contact with the portion of the patterned metal layer. 
Regarding claim 2, Lee teaches that a material of the patterned metal layer comprises chromium (23; Col. 5, lines 39-43). 
Regarding claim 4, Lee teaches a manufacturing method of a mask structure, comprising: 
providing a transparent substrate (Fig. 8, 21); 
forming a patterned metal layer (23) on the transparent substrate, wherein the patterned metal layer is disposed on the transparent substrate and exposes a portion of the transparent substrate; and 
forming a plurality of microlens structures (32) on the transparent substrate exposed by a portion of the patterned metal layer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee in view of Nishimura et al (US 9,778,209).
Regarding claim 3, Lee teaches a mask structure including the transparent quartz substrate (21), which reads on applicants’ claimed invention; except for having a material of the transparent substrate comprising: glass, Ajinomoto (ABF), benzocyclo-buthene (BCB), liquid crystal polymers (LCP), poly-imide (PI), poly-phenylene ether (PPE), poly-tetra-fluoroethylene (PTFE), FR4, FR5, bistmaleimide triazine (BT), aramide, epoxy resins, or glass fibers. 

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the mask structure of the transparent quartz substrate as taught by Lee, by applying the mask blank substrate made of glass material, as taught by Nishimura et al, in order to manufacture optimized phase shift mask for proper light transfer control through the mask.
 	
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Business Center (EBC) at 866-217-9197 (toll-free).






/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
February 26, 2021